Gray, C. J.
A composition under the U. S. St. of June 22, 1874, § 17, is declared to be “ binding on all the creditors whose names and addresses and the amounts of the debts due to whom rre shown in the statement of the debtor,” but not to “ affect or prejudice the rights of any other creditors.” The statute further provides that, “ where a debt arises on a bill of exchange or promissory note, if the debtor shall be ignorant of the holder of any such bill of exchange or promissory note, he shall be required to state the amount of such bill or note, the date on which *499it falls due, the name of the acceptor and of the person to whom it is payable, and any other particulars within his knowledge respecting the same; and the insertion of such particulars shall be deemed a sufficient description by the debtor in respect to such debt. Any mistake made inadvertently by a debtor in the statement of his debts may be corrected upon reasonable notice, and with the consent of a general meeting of his creditors.”
No provision is made for an investigation or revision, by the District Court of the United States, of the accuracy of the debt- or’s statement of debts, before it is confirmed and ordered to be recorded; but the effect of the composition is expressly limited to those creditors whose names and addresses, as well as the amount of whose debts, is stated by the debtor as the statute requires.
In the present case, the amounts of the debts in question may be taken to have been sufficiently shown by stating the principal sums of the various notes, and the month and day of the month on which each fell due, which may be inferred to have been in the same year in which the statement was filed.
But the plaintiff’s name and address were not shown by the statement, and he took no part in the proceedings; and if, as he offered to prove, he was the holder of the notes, and was known to be such by the debtors when they made the statement, then, by the express terms of the statute, he was not bound by the composition, and was entitled to maintain this action. Ex parte Paper Staining Co. L. R. 8 Ch. 595. Ex parte Mathewes, L. R. 10 Ch. 304. Melhado v. Watson, 2 C. P. D. 281. Wilson v. Breslauer, 2 C. P. D. 314. Ex parte Lang, 5 Ch. D. 971. Pratt v. Chase, 122 Mass. 262. Exceptions sustained.